MOTION TO DISMISS WRIT APPLICATION
Prior report: La., 558 So.2d 562.
NOW INTO COURT, through unde-signed counsel, comes JOHN P. MCGUF-FEE, who avers as follows:
1.
Appearer filed an Application for Writs of Certiorari and Review before this Honorable Court in Action No. 90-C-0112.
2.
Following filing the Application for Writs of Certiorari, this Honorable Court granted oral argument to be heard on the 11th day of June, 1990.
3.
Following the setting of the case for oral argument but prior to the hearing, all parties to the suit entered into a Compromise Agreement to settle the case; however, because Applicant had filed a petition in bankruptcy, the Compromise Agreement required the approval of the Honorable W. Donald Boe, Bankruptcy Judge.
4.
The parties requested and were granted an extension to file briefs with this Honorable Court and the hearing on oral arguments was continued indefinitely.
5.
The settlement has now been approved by the Honorable W. Donald Boe, Bankruptcy Judge, and Applicant desires to dismiss its Writ Application with prejudice.
WHEREFORE, Applicant prays that its Writ Application and this case be dismissed.
*47Respectfully submitted,
PERRET, DOISE, DAIGLE, LONG-MAN, RUSSO & ZAUNBRECHER
BY: /s/ Henry C. Perret, Jr. Henry C. Perret, Jr., Attorney for John P. McGuffee aka/dba John P. McGuffee & Associates, Inc.